UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 - or - [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 014140 FIRST ALBANY COMPANIES INC. (Exact name of registrant as specified in its charter) New York 22-2655804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Penn Plaza, New York, New York 10119 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 273-7100 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 54,265,614 shares of Common Stock were outstanding as of the close of business on October 15, 2007 FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FIRST ALBANY COMPANIES INC. AND SUBSIDIARIES FORM 10-Q INDEX Page Part I Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition at September 30, 2007 (unaudited) and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and September 30, 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and September 30, 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-38 Item 3. Quantitative and Qualitative Disclosure About Market Risk 39-40 Item 4. Controls and Procedures 41 Part II Other Information Item 1. Legal Proceedings 42 Item 4. Submission of matters to a vote of security holders 43-44 Item 5. Other Information 45 Item 6. Exhibits 46 FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) Part I – Financial Information Item 1.Financial Statements (In thousands of dollars) September 30 December 31 As of 2007 2006 Assets Cash $ 47,015 $ 4,192 Cash and securities segregated for regulatory purposes 1,700 5,200 Securities purchased under agreement to resell - 14,083 Receivables from: Brokers, dealers and clearing agencies 1,722 10,626 Customers 266 2,898 Others 3,659 6,933 Securities owned 107,489 276,167 Investments 16,473 12,250 Office equipment and leasehold improvements, net 3,076 4,516 Intangible assets, including goodwill 17,822 17,862 Other assets 1,885 2,391 Total Assets $ 201,107 $ 357,118 Liabilities and Stockholders’ Equity Liabilities Short-term bank loans $ - $ 128,525 Payables to: Brokers, dealers and clearing agencies 38,514 49,065 Customers 205 1,151 Others 5,536 8,996 Securities sold, but not yet purchased 42,200 52,120 Accounts payable 4,983 4,118 Accrued compensation 10,268 32,445 Accrued expenses 6,267 8,273 Income taxes payable - 131 Notes payable - 12,667 Obligations under capitalized leases - 3,522 Total Liabilities 107,973 301,013 Commitments and Contingencies Temporary capital 104 104 Subordinated debt 2,962 4,424 Stockholders’ Equity Preferred stock; $1.00 par value; authorized 1,500,000shares as of September 30, 2007, 500,000 shares as of December 31, 2006; none issued Common stock; $.01 par value; authorized 100,000,000 shares as of September 30, 2007, 50,000,000 shares as of December 31, 2006; issued 56,023,930 shares and 17,613,827shares, respectively 561 176 Additional paid-in capital 203,143 152,573 Deferred compensation 1,600 2,647 Accumulated deficit (112,354 ) (100,605 ) Treasury stock, at cost (1,758,316 shares and 1,168,748 shares, respectively) (2,882 ) (3,214 ) Total Stockholders’ Equity 90,068 51,577 Total Liabilities and Stockholders’ Equity $ 201,107 $ 357,118 The accompanying notes are an integral part of these condensed consolidated financial statements. FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 (In thousands of dollars except for per share amounts and shares outstanding) 2007 2006 2007 2006 Revenues: Commissions $ 984 $ 2,633 $ 3,995 $ 9,339 Principal transactions 4,339 7,260 15,232 32,814 Investment banking 1,554 4,164 6,454 23,390 Investment gains (losses) 1,203 (3,571 ) 1,708 (8,518 ) Interest 3,343 3,646 12,004 11,163 Fees and other 350 342 1,249 1,510 Total revenues 11,773 14,474 40,642 69,698 Interest expense 3,090 3,427 11,137 11,815 Net revenues 8,683 11,047 29,505 57,883 Expenses (excluding interest): Compensation and benefits 11,597 15,087 30,524 61,994 Clearing, settlement and brokerage costs 589 1,409 2,660 4,655 Communications and data processing 1,802 2,331 6,008 7,111 Occupancy and depreciation 1,768 2,819 4,916 6,894 Selling 989 944 2,958 3,483 Other 1,803 1,757 4,497 5,799 Total expenses (excluding interest) 18,548 24,347 51,563 89,936 Loss from continuing operations before income taxes (9,865 ) (13,300 ) (22,058 ) (32,053 ) Income tax benefit (2,966 ) - (3,470 ) - Loss from continuing operations (6,899 ) (13,300 ) (18,588 ) (32,053 ) Income from discontinued operations ( including a pre-tax gain on sale of $8,406) (net of taxes) (see “Discontinued Operations” note) 5,224 874 7,473 808 Loss before cumulative effect of change in accounting principle (1,675 ) (12,426 ) (11,115 ) (31,245 ) Cumulative effect of accounting change, (net of taxes $0 in 2006) (see “Benefit Plans” note) - - - 427 Net Loss $ (1,675 ) $ (12,426 ) $ (11,115 ) $ (30,818 ) Per share data: Basic earnings: Continuing operations $ (0.34 ) $ (0.89 ) $ (1.08 ) $ (2.10 ) Discontinued operations 0.26 0.06 0.43 0.05 Cumulative effect of accounting change - - - 0.03 Net Loss $ (0.08 ) $ (0.83 ) $ (0.65 ) $ (2.02 ) Diluted earnings: Continuing operations $ (0.34 ) $ (0.89 ) $ (1.08 ) $ (2.10 ) Discontinued operations 0.26 0.06 0.43 0.05 Cumulative effect of accounting change - - - 0.03 Net Loss $ (0.08 ) $ (0.83 ) $ (0.65 ) $ (2.02 ) Weighted average common and common equivalent shares outstanding: Basic 20,388,132 14,899,504 17,202,217 15,226,530 Diluted 20,388,132 14,899,504 17,202,217 15,226,530 The accompanying notes are an integral part of these condensed consolidated financial statements. FIRST ALBANY COMPANIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands of dollars) Nine Months Ended September 30 2007 2006 Cash flows from operating activities: Net loss $ (11,115 ) $ (30,818 ) Adjustments to reconcile net loss to net cash (used in) provided by operatingactivities: Depreciation and amortization 1,341 1,971 Amortization of warrants - 498 Impairment loss (see “Intangible Assets, Including Goodwill” note) - 1,599 Deferred compensation (22 ) 206 Unrealized investment (gains)/losses (1,832 ) 31,862 Realized losses (gains) on sale of investments 124 (23,344 ) Gain on sale of fixed assets, including termination of office lease - (19 ) Stock based compensation 4,141 5,644 Changes in operating assets and liabilities: Cash and securities segregated for regulatory purposes 3,500 2,600 Securities purchased under agreement to resell 14,083 16,748 Net receivables from customers 1,686 (693 ) Securities owned, net 158,811 12,284 Other assets 506 974 Net payable to brokers, dealers and clearing agencies (1,647 ) 3,145 Net payables to others 4,625 2,017 Accounts payable and accrued expenses (23,837 ) (4,668 ) Income taxes payable, net (131 ) - Net cash provided by operating activities 150,233 20,006 Cash flows from investing activities: Acquisition of Broadpoint Securities (see “Temporary Capital” note) - (3,270 ) Purchases of office equipment and leasehold improvements (310 ) (2,694 ) Sale of office equipment and leasehold improvements 457 5,051 Purchases of investments (2,512 ) (4,819 ) Proceeds from sale of investments 208 29,090 Net cash used in investing activities (2,157 ) 23,358 Cash flows from financing activities: Payment of short-term bank loans, net (128,525 ) (18,405 ) Proceeds of notes payable - 9,025 Payments of notes payable (12,667 ) (26,169 ) Payments of obligations under capitalized leases (3,522 ) (1,345 ) Proceeds from subordinated debt - 159 Payment of subordinated debt (1,462 ) (1,288 ) Proceeds from issuance of common stock under stock option plans - 55 Proceeds from issuance of common stock 50,000 - Payment of expenses related to issuance of common stock (3,908 ) Payments for purchases of treasury stock (94 ) (367 ) Decrease in drafts payable (5,075 ) (4,592 ) Net cash used in financing activities (105,253 ) (42,927 ) Increase in cash 42,823 437 Cash at beginning of the period 4,192 1,926 Cash at the end of the period $ 47,015 $ 2,363 FIRST ALBANY COMPANIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all normal recurring adjustments necessary for a fair statement of results for such periods.The results for any interim period are not necessarily indicative of those for the full year.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted.These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2006. First Albany Companies Inc. and its subsidiaries (the "Company") operate an independent investment bank and institutional securities firm focused on the corporate middle market.The Company offers financial advisory and capital raising services to small and mid-cap companies, and provides trade execution in equity, mortgage-backed, convertible andhigh grade securities. The Company is traded on NASDAQ under the symbol “FACT”. Broadpoint Capital, Inc., formerly known as First Albany Capital Inc. (“Broadpoint Capital”), a subsidiary of First Albany Companies Inc., is a broker-dealer and investment banking firm serving the corporate middle market. Through its Equities businesses, the firm offers a diverse range of products and advisory services in the areas of corporate finance and equity sales and trading.Broadpoint Capital was founded in 1953. Broadpoint Securities Inc., formerly known as Descap Securities Inc. (“Broadpoint Securities”), a subsidiary of First Albany Companies Inc., is a specialized broker-dealer and boutique investment banking firm specializing in secondary trading of mortgage and asset-backed securities as well as the primary issuance of debt financing.The Company acquired Broadpoint Securities in May of 2004. FA Technology Ventures Corporation (“FATV”), a subsidiary of First Albany Companies Inc., manages FA Technology Ventures L.P. and certain other employee investment funds, providing management and guidance for portfolio companies that are principally involved in the emerging growth sectors of information and energy technology. 2. Liquidity On September 14, 2007, the Company completed the asset sale to DEPFA Bank PLC (“DEPFA”) pursuant to which DEPFA acquired the Municipal Capital Markets Group of the Company’s subsidiary, Broadpoint Capital, in connection with which the Company recognized a pre-tax gain on sale in the amount of $8.4 million.On September 21, 2007, the Company also closed the previously announced investment from an affiliate of MatlinPatterson Global Opportunities Partners II, L.P. (“MatlinPatterson”) in which the Company received net proceeds from the sale of common stock of $46.1 million.Pursuant to the Investment Agreement, MatlinPatterson, received 37.9 million newly issued shares and two co-investors received a total of 0.4 million newly issued shares which represents approximately 69.74 percent and 0.82 percent, respectively,of the issued and outstanding voting power of the Company immediately following the closing on the investment transaction. 3. Reclassifications Certain 2006 amounts on the Condensed Consolidated Statements of Operations have been reclassified to conform to the 2007 presentation.Expenses of $0.2 million and $0.5 million for the three and nine months ended September 30, 2006 related to investment banking business development were reclassified from investment banking revenue to selling or other expense, depending upon the nature of the expense incurred.The reclassification results in investment banking revenue being recorded net of related un-reimbursed expenses while un-reimbursed expenses which have no related revenue are presented as a component of selling expense. FIRST ALBANY COMPANIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 4. Earnings Per Common Share The Company calculates its basic and diluted earnings per shares in accordance with Statement of Financial Accounting Standards No. 128, Earnings Per Share. Basic earnings per share are computed based upon weighted-average shares outstanding.Diluted earnings per share is computed consistently with basic while giving effect to all dilutive potential common shares that were outstanding during the period. The Company uses the treasury stock method to reflect the potential dilutive effect of unvested stock awards, warrants, unexercised options and any contingently issued shares (see “Temporary Capital” note). The weighted-average shares outstanding were calculated as follows: Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Weighted average shares for basic earnings per share 20,388,132 14,899,504 17,202,217 15,226,530 Effect of dilutive common equivalent shares - Weighted average shares and dilutive common stock equivalents for diluted earnings per share 20,388,132 14,899,504 17,202,217 15,226,530 For the three months and nine months ended September 30, 2007, the Company excluded approximately 0.3 million common stock equivalents in its computation of diluted earnings per share for both periods because they were anti-dilutive.For the three months and nine months ended September 30, 2006, the Company excluded approximately 0.3 million common stock equivalents, in its computation of diluted earnings per share for both periods because they were anti-dilutive.In addition, at September 30, 2007 and September 30, 2006, approximately 0.1 million and 1.9 million shares of restricted stock awards (see “Benefit Plans” note) which are included in shares outstanding and are not included in the basic earnings per share computation because they are not vested as of September 30, 2007 and September 30, 2006, respectively. 5. Receivables from and Payables to Brokers, Dealers and Clearing Agencies Amounts receivable from and payable to brokers, dealers and clearing agencies consists of the following: (In thousands of dollars) September 30 2007 December 31 2006 Adjustment to record securities owned on a trade date basis, net $ 36 $ - Securities borrowed - 455 Securities failed-to-deliver 124 3,841 Commissions receivable 499 2,146 Receivable from clearing organizations 1,063 4,184 Total receivables $ 1,722 $ 10,626 Adjustment to record securities owned ona trade date basis, net $ 2 $ 2,173 Payable to clearing organizations 38,439 43,807 Securities failed-to-receive 73 3,085 Total payables $ 38,514 $ 49,065 Proprietary securities transactions are recorded on the trade date, as if they had settled.The related amounts receivable and payable for unsettled securities transactions are recorded net in receivables or payables to brokers, dealers and clearing agencies on the unaudited condensed consolidated statements of financial condition. 6. Receivables from and Payables to Customers At September 30, 2007, receivables from customers are mainly comprised of the purchase of securities by institutional clients. Delivery of these securities is made only when the Company is in receipt of the funds from the institutional clients. The majority of the Company’s non-institutional customers’ securities transactions, including those of officers, directors, employees and related individuals, are cleared through a third party under a clearing agreement.Under this agreement, the clearing agent executes and settles customer securities transactions, collects margin receivables related to these transactions, monitors the credit standing and required margin levels related to these customers and, pursuant to margin guidelines, requires the customer to deposit additional collateral with them or to reduce positions, if necessary.In the event the customer is unable to fulfill its contractual obligations, the clearing agent may purchase or sell the financial instrument underlying the contract, and as a result may incur a loss. If the clearing agent incurs a loss, it has the right to pass the loss through to the Company which, as a result, exposes the Company to off-balance-sheet risk.The Company has retained the right to pursue collection or performance from customers who do not perform under their contractual obligations and monitors customer balances on a daily basis along with the credit standing of the clearing agent.As the potential amount of losses during the term of this contract has no maximum, the Company believes there is no maximum amount assignable to this indemnification.At September 30, 2007, substantially all customer obligations were fully collateralized and the Company has not recorded a liability related to the clearing agent’s right to pass losses through to the Company. 7. Securities Owned and Sold, but Not Yet Purchased Securities owned and sold, but not yet purchased consisted of the following at: September 30, 2007 December 31, 2006 (In thousands of dollars) Owned Sold, but not yet Purchased Owned Sold, but not yet Purchased Marketable Securities U.S. Government and federal agency obligations $ 84,286 $ 42,197 $ 90,652 $ 51,393 State and municipal bonds 6 1 139,811 26 Corporate obligations 18,547 - 31,146 84 Corporate stocks 3,776 2 12,989 456 Options - - 258 161 Not Readily Marketable Securities Securities with no publicly quoted market 379 - 1,008 - Securities subject to restrictions 495 - 303 - Total $ 107,489 $ 42,200 $ 276,167 $ 52,120 Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions or conditions applicable to the securities or to the Company. FIRST ALBANY COMPANIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8. Intangible Assets, Including Goodwill (In thousands of dollars) Gross Carrying Amount Accumulated Amortization Impairment Loss Net Carrying Value Intangible assets Customer related (amortizable): Broadpoint Securities, Inc. - Acquisition $ 641 $ (183 ) $ - $ 458 Institutional convertible bond arbitrage group -Acquisition 1,017 (382 ) (635 ) - 1,658 (565 ) (635 ) 458 Goodwill (unamortizable): Broadpoint Securities, Inc. - Acquisition 25,250 - (7,886 ) 17,364 Institutional convertible bond arbitrage group - Acquisition 964 - (964 ) - 26,214 - (8,850 ) 17,364 Total Intangible Assets $ 27,872 $ (565 ) $ (9,485 ) $ 17,822 Customer related intangible assets are being amortized over 12 years.The Company has recognized $40 thousand of amortization expense year to date as of September 30, 2007, future amortization expense is estimated as follows: (In thousands of dollars) 2007 (remaining) $ 13 2008 53 2009 53 2010 53 2011 53 2012 53 Thereafter 180 Total $ 458 As a result of annual impairment testing, the goodwill related to the acquisition of Broadpoint Securities was determined to be impaired as of December 31, 2006.Fair value of the Broadpoint Securities reporting unit was determined using both the income and market approaches.The income approach determines fair value using a discounted cash flow analysis based on management’s projections.The market approach analyzes and compares the operations performance and financial conditions of the reporting unit with those of a group of selected publicly-traded companies that can be used for comparison.The valuation gives equal weight to the two approaches to arrive at the fair value of the reporting unit.As a result of the valuation, as of December 31, 2006, the carrying value of goodwill was greater than the implied value of goodwill resulting in a goodwill impairment loss of $7.9 million recognized in the caption “Impairment” on the Statements of Operations for the year ended December 31, 2006. A plan approved by the Board of Directors on September 28, 2006 to discontinue operations of the Institutional Convertible Bond Arbitrage Advisory Group (the “Group”) triggered an impairment test in the third quarter of 2006 in accordance with SFAS No. 142 Goodwill and Other Intangible Assets.The value of the Group was more dependent on their ability to generate earnings than on the value of the assets used in operations, therefore fair value of the Group was determined using the income approach.The income approach determines fair value using a discounted cash flow analysis based on management’s projections.Based on the impairment test, a goodwill impairment loss of $1.0 million was recognized in discontinued operations for the year ended December 31, 2006.As a result of impairment testing of the disposal group in accordance with SFAS No. 144 Accounting for the Impairment or Disposal of Long-Lived Assets, it was determined that amortizable customer related intangibles were also impaired.An impairment loss of $0.6 million was recognized related to amortizable intangible assets in discontinued operations for the year ended December 31, 2006.The Group ceased operations in April 2007. FIRST ALBANY COMPANIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9. Investments The Company’s investment portfolio includes interests in privately held companies. Information regarding these investments has been aggregated and is presented below. (In thousands of dollars) September 30 2007 December 31 2006 Carrying Value Private $ 14,617 $ 10,866 Consolidation of Employee Investment Funds, net of Company’s ownership interest 1,856 1,384 Total carrying value $ 16,473 $ 12,250 Investment gains (losses) were comprised of the following: Three Months Ended September 30 Nine Months Ended September 30 (In thousands of dollars) 2007 2006 2007 2006 Public (net realized and unrealized gains and losses) $ - $ (3,756 ) $ - $ (13,747 ) Private (net realized and unrealized gains and losses) 1,203 185 1,708 5,229 Investment gains (losses) $ 1,203 $ (3,571 ) $ 1,708 $ (8,518 ) Public investment losses for the three and nine months ended September 30, 2006 related to investments in iRobot and Mechanical Technology Incorporated were completely liquidated during the year ended December 31, 2006. Privately held investments include an investment of $14.1 million in FA Technology Ventures L.P. (the “Partnership”), which represented the Company’s maximum exposure to loss in the Partnership at September 30, 2007.The Partnership’s primary purpose is to provide investment returns consistent with the risk of investing in venture capital.At September 30, 2007 total Partnership capital for all investors in the Partnership equaled $55.0 million.While the Partnership is considered a variable interest entity, the Company is not considered the primary beneficiary, and as such, has not consolidated the partnership.FATV, a wholly-owned subsidiary, is the investment advisor for the Partnership.Revenues recorded from the management of this investment and the Employee Investment Funds for the nine-month period ended September 30, 2007 and 2006 were $0.7 million and $1.2 million in consolidation, respectively. The Company has consolidated its Employee Investment Funds (“EIF”). The EIF are limited liability companies, established by the Company for the purpose of having select employees invest in private equity securities. The EIF is managed by Broadpoint Management Corp. (formerly known as FAC Management Corp.), a wholly-owned subsidiary, which has contracted with FATV to act as an investment advisor with respect to funds invested in parallel with the Partnership.The Company’s carrying value of this EIF is $0.2 million excluding the effects of consolidation.The Company has outstanding loans of $0.3 million from the EIF and is also committed to loan an additional $0.2 million to the EIF. The effect of consolidation was an increase to Investments by $1.9 million a decrease to Receivable from Others by $0.31 million and increase Payable to Others of $1.5 million.The amounts in Payable to Others relate to the value of the EIF owned by employees. FIRST ALBANY COMPANIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 10. Payables to Others Amounts payable to others consisted of the following at: (In thousands of dollars) September 30 2007 December 31 2006 Drafts payable $ 867 $ 5,942 Payable to Employees for the Employee Investment Funds (see “Investments” footnote) 1,538 1,039 Payable to Sellers of Broadpoint Securities, Inc. (see “Commitments and Contingencies” footnote) 1,036 1,036 Accrued income tax provision 1,523 - Others 572 979 Total $ 5,536 $ 8,996 The Company maintains a group of “zero-balance” bank accounts which are included in payables to others on the Statement of Financial Condition.Drafts payable represent the balance in these accounts related to outstanding checks that have not yet been presented for payment at the bank.The Company has sufficient funds on deposit to clear these checks, and these funds will be transferred to the “zero-balance” accounts upon presentment.The Company maintained one “zero-balance” account which was used as a cash management technique, permitted under Rule 15c3-3 of the Securities and Exchange Commission, to obtain federal funds for a fee, which is lower than prevailing interest rates, in amounts equivalent to amounts in customers’ segregated funds accounts with a bank. This cash management technique was discontinued during September 2007. Due to the sale and related discontinuance of the Municipal Capital Markets group the Company recognized a gain in discontinued operations for the three and nine months ended September 30, 2007.The Company had loss from continuing operations and continues to have a full valuation allowance.Under the accounting for income tax rules described in FASB Statement No. 109, the company is required to estimate an annual effective tax rate for continuing operations and use it to calculate tax for the quarter. That is, the Company would not calculate each quarter on a stand-alone basis, but instead estimate tax for the year and convert it into an annual effective tax rate which is applied to each quarter. The rules require that tax on income from discontinued operations be calculated on a discrete basis and recorded in the period in which the income from discontinued operation occurs. The result is a mismatch of tax expense and tax benefit in interim periods when the Company calculates the year to date provision on discontinued operations and record it in its entirety in the year to date discontinued operations provision, but only record part of the offsetting benefit in the continuing provision because the rules require the Company to spread it over the entire year under the effective tax rate methodology. Although the amounts will eventually offset each other at year end, to the extent they do not match in interim periods, the difference is recorded as an accrued income tax provision liability on the balance sheet.The Company recorded a liability of $1.5 million which will be recognized in the fourth quarter. 11. Short-Term Bank Loans and Notes Payables At September 30, 2007, the Company had no outstanding short-term bank loans.
